Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The lone independent claim of the instant application, as amended on 10/01/2021, now calls for a rail coupled to the displacement portion wherein the displacement portion is configured to move along this rail in response to the fingers pressing against the target object.  While the prior art (see newly cited U.S. Pat. No. 4,626,014 to Vredenbregt et al.) includes robotic end effectors having opposing fingers of a gripper capable of sliding movement as they pivot towards each other to grip a target object, there is no fair teaching or suggestion of a displacement portion configured to be displaced along a rail due to a reaction force generated by the fingers pressing against an object as they approach each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



djk
10/25/2021